        Case 6:06-cr-60011-AA         Document 301       Filed 03/25/20   Page 1 of 1




Paul Hood, OSB 132271
PO Box 66876
Portland, OR 97290
Telephone: 541-513-7545
paul@paulhoodlaw.com

Attorney for Defendant Joseph Dibee


                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION

  UNITED STATES OF AMERICA,                       )   NO. 6:06-cr-60011-AA-1
                                                  )
                             Plaintiff,           )
                                                  )   MOTION TO RECONSIDER
         v.                                           PRETRIAL RELEASE
                                                  )
  JOSEPH DIBEE,                                   )   Telephonic Oral Argument Requested
                                                  )
                             Defendant.           )
                                                  )


       Joseph Dibee, through undersigned defense counsel, Paul Hood, respectfully moves the

Court to reconsider Defendant’s Motion for Release from Custody, ECF 264, and issue an Order

releasing the Defendant from pretrial detention pursuant to 18 U.S.C. § 3142 and the Eighth

Amendment to the Constitution of the United States. The Government opposes this motion. The

motion is supported by a separately filed memorandum.

DATED this 25th day of March 2020.            Respectfully submitted,

                                              /s/ Paul Hood
                                              PAUL HOOD, OSB No. 132271
                                              Attorney for Joseph Dibee




Case 6:06-cr-60011-AA-1
Motion to Reconsider Pretrial Release pg. 1
